DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,880,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
3. 	Claims 1-20 are pending wherein claims 1, 6, 10, and 16 are in independent form. 
4.	Claims 1, 6, 10, 12, 16 have been amended. 
5. 	A terminal disclaimer has been filed and as a result, the nonstatutory double patenting rejections are withdrawn. 
Response to Arguments
6.	Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 7 of the remarks, Applicant argues, “Applicant respectfully submits that Wang discloses a DRB handling for mobility which involves two eNB (i.e., source eNB and target eNB). UE receives instructions from source eNB to handover DRB1 for uplink data transmission to target eNB. However, Wang does not disclose a mapping relationship between a first flow and RB handling between UE and a single eNB.”
		In response, examiner respectfully disagrees because:
		Claim recites a second device but does not specify that the second device is a single eNB or access network device. As the claim does not specify the second device as a single device (i.e. single eNB or access network device), the claimed second device can be a single device (i.e. single eNB or access network device) or a plurality of devices (i.e. multiple eNB or access network device). Therefore, in view of the claimed second device (not specifying as a single device), prior art (i.e. Wang) is not required to disclose a mapping relationship between a first flow and RB handling between UE and a single eNB. Wang discloses to send uplink data packets through the second RB (DRB1 between UE and target eNB) to the access network device (target eNB) (Fig. 6-9). As the claim does not specify the second device as a single eNB or access network device, the claimed second device can include both the source eNB and target eNB. Wang discloses to send UL data to the target eNB after handover from the source eNB to target eNB, and by sending UL data to target eNB, Wang discloses the claimed feature to send data to the access network device through the second RB.
		Moreover, claim recites that the second device is an access network device or a terminal. Under broadest reasonable interpretation (BRI), the second device can be a terminal (second RB to the access network device can not be the data packets sent to the second device (because second device is a terminal) and the access network device can be any eNB that receives data through the second RB. However, when the access network device is not the second device (under BRI, second device is a terminal), the access network device receiving data through the second RB raises claim clarity issue (indefinite under 35 U.S.C. 112(b)) because second RB is mapped with the second device (which is a terminal, not access network device) for the first flow from the first device.  
8.	On page 9 of the remarks, Applicant argues, “Applicant respectfully submits that Zhu disclose a DRB handling for mobility which involves two base stations (i.e., LTE eNB and WLAN). UE receives instructions from LTE eNB to handover LTE DRB for uplink data transmission to DRB over LWIP. However, Zhu does not disclose a mapping relationship between a first flow and RB handling between UE and a single eNB.”
		In response, examiner respectfully disagrees because:
		Claim does not recite anywhere to manage RB mapping between UE and a single ENB. Even though the claim does not require to map the first and second RB with a single eNB, Zhu disclose to map the first and second RB with a single eNB (eNB 110, Fig. 3).




Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-5, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		claim 1 recites that the second device is an access network device or a terminal. Under broadest reasonable interpretation (BRI), the second device can be a terminal (when the access network device is not the second device (under BRI, second device is a terminal), the access network device receiving data through the second RB raises claim clarity issue because second RB is mapped with the second device (which is a terminal, not access network device) for the first flow from the first device.
		Claims 2-5 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1. 
		Claim 10 recites features similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 11-15 depend upon claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-5, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2017124821, hereinafter referred to as Wang).
		Re claim 1, Wang teaches a data processing method (Fig. 6-9), comprising:
	(i) receiving, by a first device (UE), a mapping relationship between a first flow (Uplink data transmission from the UE) and a second radio bearer (RB) (DRB1 between UE and target eNB) from a second device (Source eNB instructing to handover radio bearer to target eNB wherein both the source eNB and the target eNB are considered as the claimed second device), wherein the first device is a terminal (UE), wherein the second device is an access network device or a terminal (both the source eNB and the target eNB are considered as the claimed second device), and wherein before receiving the mapping relationship between the first flow (Uplink data transmission from the UE) and the second RB (DRB1 between UE and target eNB), the first flow (Uplink data transmission from the UE) is mapped to a first RB (DRB1 between UE and source eNB) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 8, Line 23-42, Pg. 9, Line 1-13, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5);
	(ii) determining, by the first device (UE), a mapping change of the first flow (Uplink data transmission from the UE) from mapping to the first RB (DRB1 between UE and source eNB) to mapping to the second RB (DRB1 between UE and target eNB) according to the mapping relationship between the first flow and the second RB (command to handover from source eNB to target eNB) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 8, Line 23-42, Pg. 9, Line 1-13, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5); and
	(iii) sending, by the first device, end indication information to the second device through the first RB (information to the source eNB indicating that UE has successfully accessed the target base station), wherein the end indication information (UE has successfully accessed the target base station) is used to indicate to the second device (source eNB) that sending of data packets of the first flow through the first RB has been completed (sending UL data packets to the source eNB has been completed) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 8, Line 23-42, Pg. 9, Line 1-13, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5); and
	(iv) sending, by the first device, data packets of the first flow through the second RB to the access network device (after successfully accessing target base station, UL data packets are sent to the target eNB wherein target eNB is a part of the second device) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 4, Line 2-13, Pg. 6, Line 1-32, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5)
		Claim 10 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, 11, Wang to send, by the first device (UE), a control packet which comprises the end indication information (Control message from the UE indicating that the UE has successfully accessed the target base station) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 4, Line 2-13, Pg. 6, Line 1-32, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5).
		Re claims 3, 12, Wang teaches to generate, by the first device (UE), the control packet (Control message from the UE indicating that the UE has successfully accessed the target base station) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 4, Line 2-13, Pg. 6, Line 1-32, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5).
		Re claims 4, 13, Wang teaches to send an end data packet through the first RB (sending UL data to the source eNB until the UE successfully accessed the target base station), wherein the end data packet is a last data packet that is of the first flow and that is sent through the first RB (UL data sent to the source eNB until the UE successfully accessed the target base station), and wherein sending the end indication information is performed after the end data packet is sent (Control message from the UE indicating that the UE has successfully accessed the target base station and thereafter, stopping UL data transmission to the source eNB) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 4, Line 2-13, Pg. 6, Line 1-32, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5).
		Re claims 5, 14, Wang teaches to send all unsent data packets of the first flow through the second RB (after successfully accessing target base station, UL data packets are sent to the target eNB) (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 4, Line 2-13, Pg. 6, Line 1-32, Pg. 10, Line 9-43, Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5).
		Re claim 15, Wang teaches that the apparatus is a terminal or is comprised in a terminal (Fig. 2-3, Fig. 6-9, English translation of WO 2017124821: Pg. 13, Line 18-44, Pg. 14, Line 1-46, Pg. 15, Line 1-5).
13.	Claims 6-9, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al (US 20200305218 A1, hereinafter referred to as Zhu).
		Re claim 6, Zhu teaches a data processing method (Fig. 1, Fig. 3), comprising:
	(i) sending, by a second device (eNB), a mapping relationship between a first flow (UL data transmission) and a second radio bearer (RB) (DRB over LWIP) to a first device (UE), wherein the first device is a terminal (UE), and wherein the second device is an access network device or a terminal (eNB) (Fig. 1, Fig. 3, Par 0034-0040);
	(ii) receiving, by the second device (eNB), end indication information from the first device (RRC connection reconfiguration complete message/UL end marker), wherein the end indication information is used to indicate to the second device (eNB) that sending of data packets of the first flow through a first RB between the first device and the second device (DRB between UE and eNB over LTE, Fig. 3) has been completed (RRC connection reconfiguration complete message establishes DRB over LWIP and initiates packet transmission over LWIP; end marker indicating last packet over LTE DRB) (Fig. 1, Fig. 3, Par 0023-0025, Par 0032-0040); and
	(iii) processing, by the second device, a data packet that is of the first flow (UL data packet) and that is received through the second RB (DRB over LWIP) (Fig. 1, Fig. 3, Par 0023-0025, Par 0032-0040).
		Claim 16 recites an apparatus performing the steps recited in claim 6 and thereby, is rejected for the reasons discussed above with respect to claim 6.
		Re claims 7, 17, Zhu teaches to determine, by the second device, when to transmit the data packet that is of the first flow and that is received through the second RB to an upper protocol layer for processing (buffering packet until timeout or end marker packet arrives) (Fig. 1, Fig. 3-5, Par 0023-0025, Par 0032-0044).
		Re claims 8, 18, Zhu teaches to receive, by the second device (eNB), a control packet which comprises the end indication information (RRC connection reconfiguration complete message establishes DRB over LWIP and initiates packet transmission over LWIP; end marker indicating last packet over LTE DRB) (Fig. 1, Fig. 3, Par 0023-0025, Par 0032-0040).
		Re claims 9, 19. Zhu teaches that the control packet (RRC connection reconfiguration complete message/UL end marker) is received through the first RB (DRB over LTE) (Fig. 1, Fig. 3, Par 0023-0025, Par 0032-0040).
		Re claim 20, Zhu teaches that the apparatus is an access network device or a terminal, or is comprised in an access network device or a terminal (eNB) (Fig. 1, Fig. 3, Par 0023-0025, Par 0032-0040).

Relevant Prior Art
		Agiwal et al (US 20200213894 A1) discloses to switch uplink data transmission from a default bearer to a newly configured bearer (Fig. 7-9).  










Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473